   Case: 1:14-cr-00287 Document #: 322 Filed: 01/13/19 Page 1 of 4 PageID #:1696




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                           No. 14 CR 287
         v.
                                                           Judge Norgle
 WARRN N. BARR, III


                        SECOND SUPPLEMENT TO DEFENDANT WARREN BARR’S
                             MOTION TO RECUSE AND DISQUALIFY

        Defendant, Warren N. Barr, III (“Mr. Barr”), by and through his undersigned counsel,

respectfully submits this SECOND SUPPLEMENT to his previously filed Motion to Recuse and

Disqualify (hereinafter the “Motion”), and states as follows:

        1. As referenced in the Motion, the transcript from the January 8, 2019 sentencing

hearing was not available at the time of filing of the Motion.

        2. Mr. Barr has now received and filed with this Court both the preliminary transcript

and final transcript provided by the court reporter, Ms. Warrren. See Docket at Nos. 317 and

321.

        3.    In addition, as indicated in the Motion, Mr. Barr did not have any page

and line cites available at the time of filing of the Motion. Accordingly, he indicated

in the Motion that he would provide a supplement to the Motion with page and line

cites after obtaining the transcript.
   Case: 1:14-cr-00287 Document #: 322 Filed: 01/13/19 Page 2 of 4 PageID #:1697




       4. Accordingly, Mr. Barr provides this Second Supplement for purposes of identifying

the page citations from the transcript in support of the Motion. The page numbers and line cites

in support of the Motion from the transcript are as follows:

       p. 3:17-25 (for interrupting Mr. Barr’s counsel (hereinafter “interrupting”), hostility
       towards Mr. Barr’s counsel (hereinafter “hostility”), and disparate/less favorable
       treatment towards Mr. Barr’s counsel as compared to the AUSAs (hereinafter “less
       favorable”);
       p. 4: 1-23 (interrupting, hostility, and less favorable);
       p. 7:1-7 (interrupting, hostility, and less favorable);
       p. 35: 10-16 (interrupting, hostility, and less favorable - i.e., the Court contending that the
       Government’s counsel’s use of the term “thank you” was appropriate, but contending that
       Mr. Barr’s counsel was intending to be “disrespectful” to the Court when he thanked the
       Court);
       p. 77:3-23 (interrupting, hostility, and less favorable);
       p. 78: 2-12 (interrupting, hostility, and less favorable);
       p. 79:7-10 ((interrupting, hostility, and less favorable);
       p. 80:12-13 (interrupting, hostility, and less favorable);
       p. 81:21-25 (interrupting, hostility, and less favorable);
       p. 82:10-11 (interrupting, hostility, and less favorable);
       p. 84:4-15 (interrupting, hostility, and less favorable);
       p. 84:23-85:2 (interrupting, hostility, and less favorable);
       p. 85:6 (interrupting, hostility, and less favorable – i.e., the Court accusing Mr. Barr’s
       counsel of “fencing” with the Court);
       p. 85:7-13 (interrupting, hostility, and less favorable – i.e., the Court accusing Mr. Barr’s
       counsel of being engaged in “obfuscation”);
       p. 85:14-16 (interrupting, hostility, and less favorable);
       p. 86:10-11 (interrupting, hostility, and less favorable – i.e., the Court stating, “You just
       demonstrated again fencing with the Court and obfuscation.”);
       p. 87:10-12 (interrupting, hostility, and less favorable);
       p. 87:23-25 (interrupting, hostility, and less favorable);
       p. 88:3-5 (interrupting, hostility, and less favorable);
       p. 89: 2-9 (interrupting, hostility, and less favorable – i.e., despite Mr. Barr’s counsel’s
       attempts to comply with what the Court just asked him to do, the Court accusing Mr.
       Barr’s counsel of attempting to “fence” with the Court);
       p. 90:19-23 (interrupting, hostility, and less favorable);
       p. 92:20-21 (interrupting, hostility, and less favorable);
       p. 93:13-14 (interrupting, hostility, and less favorable);
       p. 93:21-24 (interrupting, hostility, and less favorable);
       p. 95:3-5 (interrupting, hostility, and less favorable – i.e., with Mr. Barr’s counsel simply
       attempting to ask the Court if he was on the same page of the Exhibits as he was, and the
   Case: 1:14-cr-00287 Document #: 322 Filed: 01/13/19 Page 3 of 4 PageID #:1698




       Court telling him to “answer the question”);
       p. 95:6-7 (interrupting, hostility, and less favorable);
       p. 95:23-25 (interrupting, hostility, and less favorable);
       p. 97:9-10 (interrupting, hostility, and less favorable);
       p. 99:7-8 (interrupting, hostility, and less favorable);
       p. 99:7-8 (interrupting, hostility, and less favorable);
       p. 99: 18-22 (interrupting, hostility, and less favorable);
       p. 100:15-16 (interrupting, hostility, and less favorable);
       p. 102:5-6 (interrupting, hostility, and less favorable);
       p. 103:2-5 (interrupting, hostility, and less favorable);
       p. 103:22-23 (interrupting, hostility, and less favorable);
       p. 104:6-7 (interrupting, hostility, and less favorable);
       p. 104:9-10 (interrupting, hostility, and less favorable);
       p. 104:19-21 (interrupting, hostility, and less favorable);
       p. 107: 14-16 (interrupting, hostility, and less favorable);
       p. 107:24-108:3 (interrupting, hostility, and less favorable);
       p. 108:4-8 (interrupting, hostility, and less favorable);
       p. 108:12-14 (interrupting, hostility, and less favorable);
       p. 109:11-19 (interrupting, hostility, and less favorable);
       p. 110:19-21 (interrupting, hostility, and less favorable);
       p. 113:6-8 (interrupting, hostility, and less favorable);
       p. 114:7-11 (interrupting, hostility, and less favorable);
       p. 114:21-25 (interrupting, hostility, and less favorable);
       p. 118:4-8 (interrupting, hostility, and less favorable);
       p. 118:9-11 (interrupting, hostility, and less favorable);
       p. 118:16-18 (interrupting, hostility, and less favorable);
       p. 118:22-24 (interrupting, hostility, and less favorable – i.e., refusing to allow Mr. Barr’s
       counsel to make a record or present argument).

       5. In addition, the entire transcript is designated as demonstrating the disparate manner

with which the Court treated Mr. Barr’s counsel as opposed to the Government’s counsel.

       6. Finally, Mr. Barr attaches hereto his own Affidavit in support of his Motion. See

Barr Affidavit, attached hereto.
     Case: 1:14-cr-00287 Document #: 322 Filed: 01/13/19 Page 4 of 4 PageID #:1699




                                          RESPECTFULLY SUBMITTED,
                                          By:/s/Michael I. Leonard
                                             Counsel for Mr. Barr




LEONARDMEYER, LLP
Michael I. Leonard
120 North LaSalle, 20th Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com

                            CERTIFICATE OF SERVICE

       The undersigned states that, on January 13, 2019, he caused the above to be served on
counsel of record by way of ECF filing.



                            RESPECTFULLY SUBMITTED,


I.                              BY:S/MICHAEL I. LEONARD

                                Counsel for Mr. Barr
